PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Amended Answer.
Claimant seeks payment of the sum of $658.00 for liquidation charges as set forth and defined in a lease agreement with respondent.
Respondent, in its Amended Answer, admits the validity of the claim and states that sufficient funds remained in its appropriation for the fiscal year in question from which the claim could have been paid.
Accordingly, this Court hereby makes an award to the claimant in the amount requested.
Award of $658.00.